Smith, C. J.,
delivered the opinion of the court.
The recital in the order of the board of supervisors that the petition praying for the formation of the drainage district had been signed by the necess.ary number of landowners owning the necessary quantity of land, when the contrary was the fact, did not confer jurisdiction upon the board to proceed with the organization of the district (Supervisors v. Buckley, 85 Miss. 713, 38 So. 104), and inquiry into the legality of the proceedings by which the formation of the contemplated district was begun, when the report of the engineer and commissioners comes on to be heard, is expressly authorized by section 5 of chapter 198- of the Laws of 1912, under which the district was being attempted to be formed.
Conceding for the sake of the argument, but without intending to express any opinion relative thereto, that the board of supervisors had the power, under section 5 of this statute, to continue the hearing of the objections to the petition “from day to day or from term to term” in order that the requisite number of signatures to the petition might be obtained, the exercise of such power is- clearly not mandatory.

Affirmed.